Title: From James Madison to Richard Cutts, 16 June 1811
From: Madison, James
To: Cutts, Richard


Dear Sir
W. June 16. 1811
If I mistake not I have already acknowledged your favor of May 29. which brought the first information of the republican ascendancy in your Legislature. It was little to have been supposed that at this date I should be obliged to repeat that we remain without authentic information of a decisive character from both F. & G. B. This is the fact nevertheless; and it is very questionable whether the Essex when she comes, will not leave us dependent on the arrival of the John Adams, for the course finally adopted by France. You will observe by the Norfolk paper that a polite salutation has been exchanged between Decatur, & the Commander of a B. frigate. It seems the latter first announced his own Ship, and then inquired what Decatur’s was, and that at the moment of the mutual civility, one of Decaturs Guns went off by real accident. The explanation was readily given, and as readily accepted. In a late Boston Patriot, notice was taken, in the ship news, of a vessel spoken on the 24 May, bound to N. Y. from Sicily, & that Mr. Payne the American Consul for Tripoly was on board. This was followed by a report from N. Y. that he had landed with his lady, on the Sound; which has been since followed by information that he had landed near Cape Henry. On the latter supposition some acct. might have reached us from himself; yet no mention is made of such an incident even in the Norfolk papers which would be very apt to have adverted to it, under the head of marine intelligence. It is said that the vessel from Sicily has approached N. Y. & that her owner is now in Washington seeking interposition in her behalf. I have had no communication with him however, nor any sufficient oppy. of learning what he may know with respect to our Brother. We are endeavoring to be ready to set out for Montpelier on the 5 or 6th. of July, but not without apprehensions that the delay of the expected Ships, may interfere with our purpose.
With affectionate remembrances, including our itinerant Cousins if with you, be assured of my esteem & best wishes.
James Madison
